Citation Nr: 1119180	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  09-42 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a compensable rating for the service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to November 1971.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In that decision, the RO confirmed and continued a previously assigned noncompensable disability rating for the service-connected bilateral hearing loss.


FINDING OF FACT

During the entire appeal period, the Veteran's numeric designation of hearing impairment based on pure tone threshold average and speech discrimination scores has been no worse than Level I hearing in the left ear and no worse than Level I hearing in the right ear corresponding to a 0 percent rating when applied to Table VII at 38 C.F.R. § 4.85.  


CONCLUSION OF LAW

The criteria for the assignment of a compensable disability rating for the service-connected bilateral hearing loss disability have not been more nearly approximated during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, Tables VI, VIA, VII, Diagnostic Code 6100, 4.86 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter dated in November 2008.  This notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran a physical examination in conjunction with his claim for increase, which described the disability in sufficient detail such that the Board can render an informed determination, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

II.  Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

It is appropriate to consider whether separate ratings should be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of disability ratings for hearing impairment are derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992); see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (indicating that the criteria for evaluating the degree of impairment resulting from hearing loss under the Rating Schedule, unlike extraschedular consideration under section 3.321(b) of the regulations, rely exclusively on objective test results). 

An examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are to be conducted without the use of hearing aids.  To evaluate the degree of disability from defective hearing, the rating schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the pure tone threshold average, as contained in a series of tables within the regulations.  The pure tone threshold average is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.  This average is used in all cases (including those in Sec. 4.86) to determine the Roman numeral designation for hearing impairment where the axes intersect.  Average pure tone decibel loss for each ear is located on Table VI along a horizontal axis, and percent of discrimination is located along a vertical axis.  The results are then matched between the "better" ear and the "poorer" ear on Table VII to produce a disability rating under Code 6100.

To warrant the assignment of a compensable rating for bilateral hearing loss, the evidence must show that the hearing loss rises to the requisite level of severity as proscribed in 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII.

Additionally, for exceptional patterns of hearing, under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or higher, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa of 38 C.F.R. § 4.85, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral is then elevated to the next higher Roman numeral.  Again, each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The Veteran's service-connected hearing loss has been rated as noncompensable since the effective date of service connection in May 2001.  In October 2008, the Veteran submitted a claim for an increased rating for the service-connected hearing loss.  

At a VA audiological examination in April 2009, scheduled in conjunction with the Veteran's claim for increase, the audiometric findings are as follows:  




HERTZ
CNC

1000
2000
3000
4000
Avg

LEFT
5
25
50
70
38
94
RIGHT
10
25
50
70
39
98

These figures, when applied to 38 C.F.R. § 4.85, Table VI, correspond to Level I hearing in the right ear and Level I hearing in the left ear.  Application of these levels to Table VII at 38 C.F.R. § 4.85 results in a 0 percent rating.  

There is no other objective medical of record to assess the Veteran's hearing loss during the appeal period.  

In light of these findings, a compensable rating is not warranted for the service-connected bilateral hearing loss at any time during the appeal period.  38 C.F.R. § 4.85, Diagnostic Code 6100.  There are no distinct periods of time where a compensable rating could be assigned based on the evidence of record.  

Moreover, although the Veteran asserts that his hearing loss has worsened, the objective findings do not support that contention.  For example, the figures noted on audiogram in 2009 are relatively consistent with pure tone thresholds noted in the examination report dated in August 2001, conducted in conjunction with the Veteran' s initial claim for service connection.  The August 2001 audiogram noted the following pure tone thresholds, in decibels:  


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
10
25
45
65
36
96
LEFT
20
30
45
40
34
96

These figures, when applied to Table VIa at 38 C.F.R. § 4.85, also correspond to Level I hearing in the right ear and Level I hearing in the left ear.  

Although the Veteran's hearing may have worsened ever so slightly between 2001 and 2009, the increase in severity does not rise to a level that would warrant the assignment of a compensable rating for the service-connected hearing loss.  

The provisions of 38 C.F.R. § 4.85(g) (pertaining to situations where the veteran is deaf) and 4.86, (pertaining to exceptional patterns of hearing impairment) have also been considered; but, the results of the audiometric examinations of record during the appeal period clearly show that these provisions are not applicable in this case.  There is no other pertinent medical evidence of record that would entitle the Veteran to a compensable rating for the service-connected bilateral hearing loss.  

In reaching this decision, the Veteran's contentions regarding the severity of his hearing loss have been considered.  There is no reason to doubt the credibility of the Veteran with respect to his hearing loss disability.  The findings on examination are consistent with the Veteran's assertions that he has difficulty hearing.  The objective findings on examination, however, do not allow for the assignment of a compensable rating in this case.  The Board is bound by the mechanical formula provided by regulation for the assignment of ratings for service-connected hearing loss, and is without authority to grant a higher rating in this case.  Although unfortunate, the numeric designations in this case correlate to no higher than a 0 percent disability rating.  See 38 C.F.R. § 4.85, Tables VI-VII.

The preponderance of the evidence is against the claim for a compensable disability rating for the service-connected hearing loss; thus, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  However, there has been no showing that the service-connected hearing loss under consideration here renders impracticable the application of the regular schedular standards.  The Veteran reports that he feels his condition is worse and that his hearing interferes with his ability to hear in a group situation.  The Veteran's statements are considered competent, credible and probative evidence.  However, the Board finds that the regular schedular standards contemplate the symptomatology in this case.  In essence, there is no evidence of an exceptional or unusual disability picture in this case which renders impracticable the application of the regular scheduler standards.  The hearing difficulty reported by the Veteran is contemplated by the rating schedule in this case.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of the veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10.  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this case, the Veteran has reported that affects his occupational and daily activities in that he has difficulty hearing in groups.  Again, difficulty hearing is contemplated by the schedular criteria.  Moreover, the Veteran has not reported to VA that there was any prejudice caused by a deficiency in any VA examination.  The evidence does not show that there is interference with employment beyond that contemplated by the rating schedule.  As such, referral for consideration for an extraschedular evaluation is not warranted here.  Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

An increased (compensable) rating for the service-connected bilateral hearing loss is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


